EXHIBIT 10.1 TWIN DISC, INCORPORATED ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE PROGRAM (ENDORSEMENT OF DEATH BENEFIT EXCEEDING PREMIUMS PAID) This document specifies the terms under which Twin Disc, Incorporated, a Wisconsin corporation, (the “Employer”), sponsors various endorsement split-dollar policies with certain of its executives designated by the Employer as eligible to participate in this Plan (each an “Employee”). BACKGROUND INFORMATION A.The Employees are valued employees of Employer and Employer wants to retain them in its employ. B.The Employer, as an inducement to such continued employment, wants to assist Employees with personal life insurance protection. C.The Employer is the owner of various life insurance policies (the “Policies”) issued by The Northwestern Mutual Life Insurance Company (the “Insurer”) naming the Employees as insured parties. It is intended that the Policies will allow the insured party to designate the beneficiary for life insurance proceeds that exceed cumulative premiums paid by the Employer with respect to the Policies should the insured party die prior to a Rollout Event. D.The Employer wishes to specify the rights of the Employees with respect to the Policies. The terms of the split-dollar Plan with respect to the Policies are as follows: 1.
